R-614


            THEA~TORNEYGENEFZAL
                       OF‘TEXAS



                         August       19, 1947

Hon. Elmer H. Parish               Opinion No, V-352
District Attorney
Wichita County                    " Re:   Authority of a sher-
Wichita Falls, Texas                      ifffs  deputies or a
                                          Veterans' County Ser-
                                          vice Officer   to retain
                                          compensation paid by
                                          Veterans' Administra-
                                          tion for transporting
                                          mental patients to Vet-
                                          erans' Hospital in a
                                          county-owned automobile.
Dear Sir:
            de refer to your letter    of June 20, 1947, in
which you submit the following0
         ..
            TWe would like an opinion from your deoart-
     ment'asto     whether the money paid bry the Veterans'
     Administration    to deputy sheriffs   and Veteran
     County Service office    for attendant's   fee and
     mileage in tranrporting     patients to the Veteran's
     Hospital at Waco; Texas, is county funds and
     &&d      be turned over to the proper county offi-
          0
            "Deputy sheriffs in Wichfta County, Texas,
     are paid a fixed monthly salary    from the officers
     salary fund of the county.    They are furnished
     automobiles by the county, and all expenses of
     operation of the cars are paid for by the county.
     All necessary traveling   exnenses of the deputy
     sheriffs   are paid out of the General Fund of the
     county.
             Wichita   County haa employed a Veterane
     County Service Officer     as provided by A*.     5799,
     He is paid a salary by the county, and the above
     article    provides that all necessary t;.rv;ii;Etex-
     penses shall be paid by the county.           '
     furnished an automobile.by     the county.
                                                                           :.,,

                                                                  ,

                                                                      .’

Hon. Elmer B, Parish    - Page 2, V-352
                                                                                  .:




            “On February 4 1947, deputy sheriff    Martin
     Doyle was paid $18.b by the veterans admlnistra-
     tion for mileage and attendant ‘9 fee in trans-
     porting Johnnie B. Fields    to the Veterans  Aaminls-
     tratlon in the county car and the couatg paid all
     expenses.    On March 19, 1947, Deputy Sheriff B.
     0. Whisnand uau paid $18.86 by the V, A, for mile-
     age and attendant Is fee in traaaport Lng Frank C.
     ltovan to the V. A, Hospital,   and Veteran’s County
     Sarvice Officer Jack Deaton was paid $6.50 by the
     V. A0 as a second,attendant.
            wAltogether eight patiaats have been trana-
     ported to the Veterans Administration           Hospital
     at Waco, Texas, aa mental patient% by either one
     deputy sheriff    and the Veterans County Service
     Officer  or by two deputy sheriffs.         All   expenses
     of the deputy aheriffa     are paid by the county.
     When the Veterans County Service Officer           assists
     in transporting    a pat lent, he travels in the
     same county car aa the aeputJ      sheriff,      but he
     WJS his own expeaaea.

           vOur quaetiona    are:

           ~“1. Should deputy ,aheriff% turn into the
     county the money received     by them from the Veter-
     an% Administration    as mileage and atbendaat’a   fee
     for transporting    mental patients  to the Veterans
     Adainistratlon    Hospital in a county car vhere all
     expenses are paid by the county?
           “2 . Should the Veterans County Service Of-                                 :

     ficer turn into the county money received by him
     from the Veterans Administration    as mileage
     and attendant’s  fee for transporting   mental pa-
     tlenta to the Veterans Admlnlstratlon    Hospital
     vhsre he pays his own expenses, but travels with
     a deputy sheriff   in a county car operated at
     county axpen%e?”
            We are assuming that the sheriff’s    deputies
were acting under authority     of a warrant issued ‘to
the sheriff   or to some other suitable person directing
him to conveyt=      Fan     of unsound mind to the hoa-
pita1 designated in such warrant, which warrant shall             ~.:
also prescribe    the number of guards allowed,   not to
exceed tvo’ aa provided    in Article  5557 of Vernon ‘a
.   .


        Hon. Elmer H, Parish    - Page 3$ V-352


        Cvfl   Statutes.   Otherwise    the acts indicated in your
        inquiry constitute   unlawful use of a county-owned auto-
        mobile and unauthorized consumption of time of officera
        paid for by the county.      (Emphasis added)
                    The Constitution  fixes the compensation of
        certain officers   and authorizea the Legislature    to pro-
        vide by law for the compensation of all other officers
        and servants.    The rule of decision   in Texas is that
        "an officer   may not claim or reach any money without a
        law authorizing   him to do so, and clearly   fixing the
        amount to which he is entitled."      Binford vsO Robinson
        244 S.~W, 807; McLennan County vs. Boggess 137 S,W. 346;
        Crosby County Cattle Co. vs, McDermott, 281 S.W. 293.
        Duclos vss Harris County, 291 S,W, 611, affirmed,      298
        sow. 417.
                  Article 31% V. C, S, provides for compensa-
        tion for conveying patients to asylums, the pertinent
        part of which is:
                   Yl'he expenseo of conveying all public patients
             to the asylum shall be borne by the counties re-
             spectively,    from which they are sent; and said
             counties shall pay the same upon the sworn account
             of the officer     or person performing such service,
             showing in detail the actual expenses incurred in
             the transportation.      In case any public patient is
             possessed of property sufficient       for the purpose
             or any person legally      liable for his support is EO
             possessed of property,       the county paying the ex-
             penses of such transportation       shall be entitled  to
             reimbursement out of the estate of the lunatic.         o o ."
                     Article   3188 of said Statutes authorizes    such
        transportation      to the United States Veterans' Admini-
        stration    Hospitals,     When a county furnishessuch    ser-
        vices,    it may seek reimburaement from the veteran's       es-
        tate.    The rules of the Veterans Administration       provfde
        for payment by it of expenses of such transportation
        to protect the veteran and his estate,         Hence the money
        should be turned over to the county so that such estate
        will be protected;      i.e., the county's claim will be
        satisfied.
                   Both of the deputies were full time employees
        of Wichita County, on a salary basis, engaged in the
        performance of the duties for which they were employed,
Hon. Elmer H, Parish     - Page 4, V-352


and used a county-owned automobile,     Zack of them was
authorized  to receive actual expenses from the County,
in addition to his aslary, as provided by $a%!, and no
mace. Therefore,    In view of the foregoing,  it is the
opinion of this Department that any expense money PO-
ceived by the deputies from the Veterans" Adminlstra-
tion should be paid Into the County Treasury by them.
            Opinion No. O-3198, by a former Attorney @en-
era1  pertains to the compensation of sheriffs   for con-
veying lunacy patients to State Hospitals,.    We enclose
a copy of the opinion for your information,

         Veterans County Service Office       Is created by
Article 5798a-2, Section 1, of Vernon's       Civil Statutes,
which provides,  in part:
              "When the Commissioners8 Court of a coun-
       ty shall determlne that such an office     is a
       public necessity   a 0 0 it shall bg a majority,
       vote of the full membership thereof,     maintain
       and operate such an office    and shall appoint
       a Veteran"s County Service Officer     b D . Such
       Veterans County Service Officer    . 0 . shall
       receive a salary fixed by the County Commls-
       sioners'  Court s (j 0 and travel expense of
       such Veterans County Service Officer     o + q
       and all salaries   of the personnel of such of-
       fice and other expenses of such office     shall
       be pai! on order of the Commissioners' Court
        . 0 .
            The duties of a Veterans County Service Officer
are prescribed   in Section 3 of said Article as follows:
              "The duty of the Veterans County Service
       Officer   and/or the Assistant Veterans County
       Service Officer     shall be to aid all resldeuts
       of the county and/or counties providing for
       such officers     who served In the military,
       neval or other armed forces or nurses corps
       of the United States during any war or peace-
       time enlistment,     and/or veterans and/or OP-
       phans and/or dependents in preparing,       sub-
       mitting and presenting any claim against the
       United States or any state,      for oompensatFoa,
       hospltalizatlon,     insurance or other Item or
       benefits    to which they may be entitled     under
       the existing     laws of the United States, or of
&a.   Elmer B. Parish   - Page 5,   V-352



      any state, or such laws as may hereafter        be
      enacted, pertinent     thereto.    It shall also
      be their duty to defeat all unjust claims
      that may come to their attention.        Ro fees,
      either directly     or Indirectly,   for any ser-
      vice rendered by such Veterans County Ser-
      vice Officer    and/or Assistant Veterans Coun-
      ty Service Officer     shall be charged of ap-
      plicant,  nor shall they permit the payment
      of any fee by applicant to any third person
      for services    that might be rendered by them,
      nor seek to influence      the execution of a
      power of an attorney to one national ser-
      vice organization     over that of another. ”
          We are of the opinion that the language “pre-
senting any claim against the United States or any State,
for compensation, hospitalization,     insurance or other
items OP benefits  to which they ma$ be entitled     under
existing laws of the Unlted States      does not include ac-
companying a veteraa to a Veterans Hospital by a Veter-
ans County Service Officer.     Therefore,   Article 5798a-2
imposes no duty upon a Veterans County Service Officer
to accompany an insane veteran to a hospital.
           If the Veterans County Service Officer    went
as a guard or attendant pursuant to Article    5557,,then
the county is liable   for actual expense iacurred by
such guard or attendant in conveying such person to a
Veterans t Hospital.   In the latter event, the expense
money received from the Veterans Administration    by the
guard should be paid into the County Treasury.
                         SUMMARY
                 Money received from Veterans Admin-
      istraiion    by deputies in the off ice of Sheriff
      of Wichita County for services rendered by them
      in transferring    a mentally unsound person to a
      Veterans Hospital in an automobile owned by
      Wichita County, while their deputies are engaged
      in full-time    employment by Wichita County on a
      salary basis,    should be paid over to the County.
             2.  If a Veterans County Service Officer
      accompanied a mentally unsound person to a
      Veterans’ Hospital as a guard, pursuant to
      Article   5557 Va. C. S., Wichita County Is liable
Eon. Elmer H. Parish   - Page 6, V-352


      to s&h officer    for actual expenses paid by
      him, and the money paid to him by the Veter-
      ans* Administration   for such service belongs
      to said county.
                                Very truly   yours,
                            ATTORNEY
                                   WHERALOF TXXAS




UTWcet:jrmrj